            Case 1:19-cv-03627-CRC Document 13 Filed 08/06/20 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 SOME INC.,

                        Plaintiff,

                        v.                             Case No. 19-cv-3627 (CRC)

 BEI STRUCTURAL ENGINEERS, INC.,

                        Defendant.

                                      SCHEDULING ORDER

       Upon consideration of the Parties’ [11] Joint Rule 16.3 Meet and Confer Statement, it is

hereby ORDERED that:

       1. Discovery in this case shall proceed according to the following schedule:

                Motions to Add Parties or Amend Pleadings             October 5, 2020

                Plaintiff’s Rule 26(a)(2) Statements                  December 4, 2020

                Defendant’s Rule 26(a)(2) Statements                  January 18, 2021

                Fact Discovery Deadline                               May 31, 2021

                Post-Discovery Status Conference                      June 7, 2021 at 10:00 AM

       2.       The parties are to provide initial disclosures pursuant to Federal Rule of Civil

Procedure 26(a)(1)(A) unless they consent in writing to defer production of certain subcategories of

documents identified in the rule.

       3.       Fact discovery shall be completed by May 31, 2021. “Completed” means that (a)

interrogatories, requests for production of documents, and requests for admission must be served

such that responses will be due on or before the cutoff date specified above; (b) all discovery

depositions be completed by the cutoff date; and (c) all subpoenas duces tecum must be returnable

on or before the cutoff date specified above.
            Case 1:19-cv-03627-CRC Document 13 Filed 08/06/20 Page 2 of 2


       4.       Absent agreement of the parties or Order of the Court, the parties shall be limited to

no more than ten (10) non-party depositions, no more than fifteen (15) interrogatories, and no more

than twenty-five (25) requests for admission per side.

       5.       No discovery motions may be filed without leave of the Court. In the event that a

discovery dispute arises, the parties shall make a good faith effort to resolve or narrow the areas of

disagreement. If the parties are unable to resolve the discovery dispute, the parties shall jointly call

chambers at (202) 354-3480 to arrange for a telephone conference with the Court. The Court will

either rule on the issue at the conclusion of the telephone conference or determine the manner in

which it will be handled. At least twenty-four (24) hours before the telephone conference, the

parties may be required to file with the Court a brief Joint Notice of Discovery Dispute

summarizing the parties’ respective positions.

       6.       Parties may not extend deadlines by stipulation. Parties must seek extensions by

motion.

       7.       The Court will hold a post-discovery status conference, at which it will set a

schedule for summary judgment briefing, if necessary. The parties are directed to Local Civil Rule

7(h) regarding the requirements for motions for summary judgment and oppositions. Parties shall

provide bound, tabbed courtesy copies of any document constituting, supporting, or opposing a

dispositive motion if said document, together with its exhibits, attachments, declarations, and

affidavits, is over one hundred (100) pages.

       SO ORDERED.




Date: August 6, 2020                                          CHRISTOPHER R. COOPER
                                                              United States District Judge

                                                   2
